EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 2/5/20101 Sale $14.7098 5200 2/10/20102 Sale 14.4606 7600 2/11/20103 Sale 14.5061 2300 2/12/20104 Sale 14.8567 9021 2/16/20105 Sale 15.1249 495 2/17/20106 Sale 15.106 500 2/18/20107 Sale 15.0699 6867 2/19/20108 Sale 15.1777 1100 2/22/20109 Sale 15.3375 400 2/23/201010 Sale 15.1102 2747 1This transaction was executed in multiple trades at prices ranging from $14.64 - 2 This transaction was executed in multiple trades at prices ranging from $14.40 - 3 This transaction was executed in multiple trades at prices ranging from $14.50 - 4 This transaction was executed in multiple trades at prices ranging from $14.75 - 15.15 5 This transaction was executed in multiple trades at prices ranging from $15.03 - 6 This transaction was executed in multiple trades at prices ranging from $15.10 - 7 This transaction was executed in multiple trades at prices ranging from $15.04 - 8 This transaction was executed in multiple trades at prices ranging from $15.16 - 9 This transaction was executed in multiple trades at prices ranging from $15.30 - 10This transaction was executed in multiple trades at prices ranging from $15.11 -
